Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The claims in the application are deemed to be directed to an nonobvious improvement over the prior art of record. Noting that the claim term “optical condenser” refers to a known and particular type of optical lenses (see WIKI NPL). 
Wu CN 205195375 teaches the general state of the art of vehicle jump start power sources (see description, para. 12-32 and fig. 1-10), characterized in that it comprises a detachable casing assembly having an accommodating chamber (see chambers ie. FIG9) as well as a press key (21), an lamp cover (5, FIG1), a light guide bar (22), an electrical device assembly (3) and a battery pack (4) provided in the accommodating chamber (see FIG9), the casing assembly comprising a top casing (11), a bottom casing (12), a rubber cover (silicone cover 15), and wherein a separation plate (16, FIG3) is provided on the bottom casing, and the separation plate separates the accommodating chamber into a front chamber in which the press key, the optical condenser, the light guide bar and the electrical device assembly are mounted and a rear chamber in which the battery pack is mounted.  

Guo et al. US 10,826,266; Xinfang US 9,506,446; Pan US 2016/0308379 teach the general state of the art of car jump start power sources. 

The primary reason for allowance of the claims is the inclusion of the particular claimed structure of a car jump start power source, characterized in that it comprises a casing assembly having an accommodating chamber as well as a press key, an optical condenser, a light guide bar, an electrical device assembly and a battery pack provided in the accommodating chamber, the casing assembly comprising a top casing, a bottom casing, a rubber cover, a top aluminum casing and a bottom aluminum casing, the top casing being mounted on the bottom casing in a non-detachable manner, and the accommodating chamber being collectively surrounded by the top casing and the bottom casing; wherein one first mounting hole is provided in a top of the bottom casing, and the rubber cover is mounted at the first mounting hole, and wherein a separation plate is provided on the bottom casing, and the separation plate separates the accommodating chamber into a front chamber in which the press key, the optical condenser, the light guide bar and the electrical device assembly are mounted and a rear chamber in which the battery pack is mounted.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836